UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Bulldog Investors, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 07663 (Name and address of agent for service) Copy to: Thomas R. Westle, Esq. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 Registrant's telephone number, including area code: 1-877-607-0414 Date of fiscal year end: December 31, 2015 Date of reporting period: July 1, 2014– June 30, 2015 Item 1. Proxy Voting Record. Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Clough Global Equity Fund 7/15/2014 18914C100 GLQ Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For 1-Directors: 01-Edmund J. Burke,02-John F. Mee Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Clough Global Allocation Fund 7/15/2014 18913Y103 GLV Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For 1-Directors: 01-Adam D. Crescenzi,02-Jerry G. Rutledge,03- Vincent W. Versaci Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Montgomery Street Income Securities Inc. 7/22/2014 MTS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold All For 1-Directors: 01-Richard J. Bradshaw,02-Victor L. Hymes,03- Wendell G. Van Auken, 04-Nancy E. Wallace Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Consent cut-off CUSIP Ticker Single Touch Systems, Inc. 7/31/2014 82932T107 SITO Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-NOW, THEREFORE, IT IS RESOLVED, THAT THE STOCKHOLDERS OF THE COMPANY HEREBY APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE THE BOARD OF DIRECTORS (THE "BOARD") OF THE COMPANY TO EFFECT THE REVERSE STOCK SPLIT, INCLUDING HAVING THE DISCRETION AS TO WHETHER OR (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meetting date CUSIP Ticker HELIOS STRATEGIC INCOME FUND 7/18/2014 42328A203 H S A Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE THE AGREEMENT AND PLAN OF REORGANIZATION BETWEEN BROOKFIELD HIGH INCOME FUND INC. ("HHY") AND HELIOS STRATEGIC INCOME FUND, INC. ("HSA") AND THE TRANSACTIONS CONTEMPLATED THEREBY, INCLUDING, AMONG OTHER THINGS: (I) THE TRANSFER BY HSA OF ALL OF ITS ASSETS TO HHY IN EXCHANGE SOLELY FOR NEWLY ISSUED (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker BLACKROCK MUNY 2018 TERM TRUST W7 7/30/2014 09248C205 BPK ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Directors: 01-Paul L. Audet,02-Michael J. Castellano,03-Glenn Hubbard, 04-W. Carl Kester Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker MADISON STRATEGIC SECTOR PREMIUM FUND 7/31/2014 MSP Vote Management Recommended Vote Proposal Propose by issuer or shareholder Withhold all Nominees For 1-Directors: 01-FRANK E. BURGESS ,02- STEVEN P. RIEGE Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meetting date ISIN Ticker INVESCO ASIA TRUST PLC ORD UIT 8/1/2014 GB0004535307 IAT LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO RECEIVE THE REPORT OF THE DIRECTORS' AND FINANCIAL STATEMENTS FOR THE YEAR ENDED 30 APRIL 2014 Issuer For For 2-TO DECLARE A FINAL DIVIDEND AS RECOMMENDED Issuer For For 3-TO APPROVE THE DIRECTORS' REMUNERATION POLICY Issuer For For 4-TO APPROVE THE CHAIRMAN'S ANNUAL STATEMENT AND REPORT ON REMUNERATION Issuer For For 5- TO RE-ELECT CAROL FERGUSON AS A DIRECTOR OF THE COMPANY Issuer For For 6-TO RE-APPOINT THE AUDITOR AND AUTHORISE THE DIRECTORS TO DETERMINE THEIR REMUNERATION Issuer For For 7-TO AUTHORISE THE DIRECTORS TO ALLOT SECURITIES Issuer For For 8-TO AUTHORISE THE DIRECTORS TO ALLOT SECURITIES DISAPPLYING STATUTORY PRE-EMPTION RIGHTS Issuer For For 9-TO AUTHORISE THE DIRECTORS TO BUY BACK UP TO 14.99 PER CENT OF THE COMPANY'S ISSUED ORDINARY SHARES Issuer For For 10-TO APPROVE THE CANCELLATION OF THE SHARE PREMIUM ACCOUNT Issuer For For 11-THAT THE PERIOD OF NOTICE REQUIRED FOR GENERAL MEETINGS OF THE COMPANY (OTHER THAN AGM'S) SHALL NOT BE LESS THAN 14 DAYS Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Consent cut-off CUSIP Ticker Winthrop Realty Trust 8/5/2014 FUR Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For APPROVAL OF THE PLAN OF LIQUIDATION OF WINTHROP REALTY TRUST INCLUDING THE SALE OF OUR ASSETS AND THE DISSOLUTION OF OUR COMPANY DESCRIBED THEREIN, AND THE APPROVAL AND RATIFICATION OF THE TRANSACTIONS DESCRIBED IN THE PROXY STATEMENT WHICH WINTHROP REALTY TRUST AND ITS BOARD OF TRUSTEES HAVE UNDERTAKEN IN CONNECTION WITH THE PLAN OF LIQUIDATION. Issuer For For APPROVAL OF THE PROPOSAL TO PERMIT THE BOARD OF TRUSTEES TO ADJOURN THE SPECIAL MEETING, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE ITEM 1. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker JETPAY CORPORATION 8/5/2014 JTPY Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Directors: 01-DIANE (VOGT) FARO ,02-ROBERT B. PALMER Issuer For For 2- RATIFICATION OF THE APPOINTMENT OF MARCUM LLP AS JETPAY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker TECHNOGLASS 8/12/2014 G87264100 TGLS Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For ELECTION OF DIRECTOR: SAMUEL R. AZOUT Issuer For For ELECTION OF DIRECTOR: JUAN CARLOS VILARINO Issuer For For ELECTION OF DIRECTOR: MARTHA (STORMY) L. BYORUM Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker AMERICAN SELECT PORTFOLIO 8/15/2014 SLA Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE AN AGREEMENT AND PLAN OF MERGER PURSUANT TO WHICH EACH TARGET FUND WILL MERGE WITH AND INTO DRAIF MERGER SUB, LLC, A MASSACHUSETTS LIMITED LIABILITY COMPANY AND A WHOLLY-OWNED SUBSIDIARY OF DIVERSIFIED REAL ASSET INCOME FUND, A NEWLY ORGANIZED MASSACHUSETTS BUSINESS TRUST (THE "ACQUIRING FUND"), (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer For For 2.A-TO APPROVE A NEW SUB-ADVISORY AGREEMENT BETWEEN U.S. BANCORP ASSET MANAGEMENT, INC. AND NUVEEN FUND ADVISORS, LLC. Issuer For For 2.B-TO APPROVE A NEW SUB-ADVISORY AGREEMENT BETWEEN U.S. BANCORP ASSET MANAGEMENT, INC. AND NUVEEN ASSET MANAGEMENT, LLC. Issuer For For 1-Directors: 01-ROGER A. GIBSON,02-JOHN P. KAYSER ,03-LEONARD W. KEDROWSKI,04- RICHARD K. RIEDERER ,05-JAMES M. WADE Issuer *** UNDER SEPARATE PROXY FORM WITH CUSIP 029570N11 Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker AMERICAN STRATEGIC INCOME II 8/15/2014 BSP Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE AN AGREEMENT AND PLAN OF MERGER PURSUANT TO WHICH EACH TARGET FUND WILL MERGE WITH AND INTO DRAIF MERGER SUB, LLC, A MASSACHUSETTS LIMITED LIABILITY COMPANY AND A WHOLLY-OWNED SUBSIDIARY OF DIVERSIFIED REAL ASSET INCOME FUND, A NEWLY ORGANIZED MASSACHUSETTS BUSINESS TRUST (THE "ACQUIRING FUND"), (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer For For 2.A-TO APPROVE A NEW SUB-ADVISORY AGREEMENT BETWEEN U.S. BANCORP ASSET MANAGEMENT, INC. AND NUVEEN FUND ADVISORS, LLC. Issuer For For 2.B-TO APPROVE A NEW SUB-ADVISORY AGREEMENT BETWEEN U.S. BANCORP ASSET MANAGEMENT, INC. AND NUVEEN ASSET MANAGEMENT, LLC. Issuer For For 1-Directors: 01-ROGER A. GIBSON,02-JOHN P. KAYSER ,03-LEONARD W. KEDROWSKI,04- RICHARD K. RIEDERER ,05-JAMES M. WADE Issuer *** UNDER SEPARATE PROXY FORM WITH CUSIP 030099K88 Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker AMERICAN STRATEGIC INCOME III 8/15/2014 03009T101 CSP Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE AN AGREEMENT AND PLAN OF MERGER PURSUANT TO WHICH EACH TARGET FUND WILL MERGE WITH AND INTO DRAIF MERGER SUB, LLC, A MASSACHUSETTS LIMITED LIABILITY COMPANY AND A WHOLLY-OWNED SUBSIDIARY OF DIVERSIFIED REAL ASSET INCOME FUND, A NEWLY ORGANIZED MASSACHUSETTS BUSINESS TRUST (THE "ACQUIRING FUND"), (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer For For 2.A-TO APPROVE A NEW SUB-ADVISORY AGREEMENT BETWEEN U.S. BANCORP ASSET MANAGEMENT, INC. AND NUVEEN FUND ADVISORS, LLC. Issuer For For 2.B-TO APPROVE A NEW SUB-ADVISORY AGREEMENT BETWEEN U.S. BANCORP ASSET MANAGEMENT, INC. AND NUVEEN ASSET MANAGEMENT, LLC. Issuer For For 1-Directors: 01-ROGER A. GIBSON,02-JOHN P. KAYSER ,03-LEONARD W. KEDROWSKI,04- RICHARD K. RIEDERER ,05-JAMES M. WADE Issuer *** UNDER SEPARATE PROXY FORM WITH CUSIP 03009TM99 Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker COLLABRIUM JAPAN ACQUISITION 8/18/2014 G2266G102 JACQ Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO CONSIDER AND VOTE UPON AN AMENDMENT TO THE COMPANY'S MEMORANDUM AND ARTICLES OF ASSOCIATION TO EXTEND THE DATE BY WHICH THE COMPANY MUST CONSUMMATE ITS INITIAL BUSINESS COMBINATION FROM AUGUST 24, 2, 2015 Issuer For For 2-TO CONSIDER AND VOTE UPON AN AMENDMENT TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT GOVERNING THE FUNDS HELD IN THE COMPANY'S TRUST ACCOUNT TO PERMIT DISTRIBUTIONS TO SHAREHOLDERS WHO EXERCISE THEIR REDEMPTION RIGHTS IN CONNECTION WITH PROPOSAL 1 AND TO EXTEND THE TERMINATION DATE TO FEBRUARY 24, 2015 (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker DELAWARE INVEST DIVIDEND & INC FUND 8/20/2014 DDF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Directors: 01-THOMAS L. BENNETT,02- JOSEPH W. CHOW ,03-PATRICK P. COYNE, 04-JOHN A. FRY ,05-LUCINDA S. LANDRETH ,06-F.A. SEVILLA-SACASA ,07- THOMAS K. WHITFORD ,08-JANET L. YEOMANS,09-J. RICHARD ZECHER Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meetting date ISIN Ticker PROSPECT JAPAN FUND LTD 8/27/2014 GB00B011QL44 PJF LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE THE ANNUAL REPORT AND AUDITED FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR ENDED 31 DECEMBER 2013 Issuer For For 2-TO RE-APPOINT ERNST & YOUNG LLP AS AUDITOR OF THE COMPANY UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING Issuer For For 3-TO AUTHORISE THE BOARD OF DIRECTORS TO DETERMINE THE AUDITOR'S REMUNERATION Issuer For For 4-TO RE-ELECT JOHN HAWKINS TO THE BOARD OF DIRECTORS IN ACCORDANCE WITH SECTION B.7.1 OF THE UK CORPORATE GOVERNANCE CODE Issuer For For 5-TO RE-ELECT RICHARD BATTEY TO THE BOARD OF DIRECTORS IN ACCORDANCE WITH SECTION B.7.1 OF THE UK CORPORATE GOVERNANCE CODE AND ARTICLE 26.2 OF THE ARTICLES OF INCORPORATION OF THE COMPANY Issuer For For 6-TO RE-ELECT RUPERT EVANS TO THE BOARD OF DIRECTORS IN ACCORDANCE WITH SECTION B.7.1 OF THE UK CORPORATE GOVERNANCE CODE Issuer For For 7-THAT THE COMPANY BE AND IS HEREBY GENERALLY AND UNCONDITIONALLY AUTHORISED IN ACCORDANCE WITH THE COMPANIES (GUERNSEY) LAW, 2008, AS AMENDED (the "COMPANIES LAW"), TO MAKE MARKET ACQUISITIONS OF ITS OWN SHARES Issuer For For 8.1-THAT PURSUANT TO THE OBLIGATIONS IMPOSED BY ARTICLE 49.2 OF THE ARTICLES OF INCORPORATION THE COMPANY BE WOUND UP Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker LIBERY ALL-STAR EQUITY FUND 8/28/2014 USA Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-Directors: 01-THOMAS W. BROCK ,02- GEORGE R. GASPARI Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker DWS GLOBAL HIGH INCOME FUND 9/3/2014 23338W104 LBF Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For DIRECTOR:1) WILLIAN MCCKAYTON, 2) REBECCA W. RIMEL,03-WILLIAM N. SEARCY, JR Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker DWS HIGH INCOME OPP FUND 9/3/2014 23339M204 DHG Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For DIRECTOR:1) JOHN W. BALLANTINE, 2) DAWN-MARIE DRISCOLL, 3) KENNETH C. FROEWISS 4) REBECCA W. RIMEL Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker CHART ACQUISITION CORP. 9/5/2014 CACG Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO AMEND THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO EXTEND THE DATE BEFORE WHICH THE COMPANY MUST COMPLETE A BUSINESS COMBINATION (THE "TERMINATION DATE") FROM SEPTEMBER 13, 2014 (THE "CURRENT TERMINATION DATE") TO MARCH 13, 2015 (THE "EXTENDED TERMINATION DATE"), AND PROVIDE (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer For For 2-TO AMEND THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ALLOW HOLDERS OF THE COMPANY'S PUBLIC SHARES TO REDEEM THEIR PUBLIC SHARES FOR A PRO RATA PORTION OF THE FUNDS AVAILABLE IN THE TRUST ACCOUNT (THE "TRUST ACCOUNT") ESTABLISHED IN CONNECTION WITH THE COMPANY'S INITIAL PUBLIC OFFERING (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer For For 3-TO AMEND AND RESTATE THE COMPANY'S INVESTMENT MANAGEMENT TRUST AGREEMENT, DATED DECEMBER 13, 2012 (THE "TRUST AGREEMENT") BY AND BETWEEN THE COMPANY AND CONTINENTAL STOCK TRANSFER & TRUST COMPANY (THE "TRUSTEE") TO PERMIT DISTRIBUTIONS FROM THE TRUST ACCOUNT TO PAY PUBLIC STOCKHOLDERS PROPERLY DEMANDING REDEMPTION (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer For None 4-EXERCISE REDEMPTION RIGHTS: IF YOU HOLD SHARES OF THE COMPANY'S COMMON STOCK ISSUED IN ITS INITIAL PUBLIC OFFERING, YOU MAY EXERCISE YOUR REDEMPTION RIGHTS AND DEMAND THAT THE COMPANY REDEEM YOUR SHARES OF COMMON STOCK FOR A PRO RATA PORTION OF THE TRUST ACCOUNT BY MARKING THE FOR BOX (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker OXFORD LANE CAPITAL CORP 9/9/2014 OXLCP Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For ELECTION OF DIRECTOR: JOHN REARDON Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date ISIN Ticker MARWYN VALUE INVESTORS LTD 9/17/2014 KYG5897M1583 MVI LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1- TO RECEIVE AND ADOPT THE COMPANY'S ANNUAL ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2013 Issuer For For 2- TO RE-ELECT PAUL EVERITT AS A DIRECTOR Issuer For For 3- TO RE-ELECT RONALD HOBBS AS A DIRECTOR Issuer For For 4- TO RE-ELECT LOUISA BONNEY AS A DIRECTOR Issuer For For 5- TO APPROVE THE RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS AS AUDITORS AND AUTHORISE THE DIRECTORS TO FIX THE AUDITOR'S REMUNERATION Issuer For For 6- TO AUTOHRISE MARKET PURCHASES OF THE COMPANY'S ORDINARY A B ORDINARY SHARES Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker ROYCE VALUE TRUST INC 9/24/2014 RVT Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For DIRECTOR:1) RICHARD M. GALKIN, 2) STEPHEN L. ISAACS Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker ROYCE MICRO-CAP TRUST 9/24/2014 RMT Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For DIRECTOR:1) RICHARD M. GALKIN, 2) STEPHEN L. ISAACS Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker QUARTET MERGER CORP. 9/29/2014 QTET Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1.TO ADOPT THE AGREEMENT AND PLAN OF REORGANIZATION, DATED AS OF APRIL 30, 2014, BY AND AMONG QUARTET, QUARTET HOLDCO LTD. ("HOLDCO"), QUARTET MERGER SUB, LTD., PANGAEA LOGISTICS SOLUTIONS LTD. ("PANGAEA") AND THE SECURITYHOLDERS OF PANGAEA, AND TO APPROVE THE BUSINESS COMBINATION CONTEMPLATED BY THE MERGER AGREEMENT. Issuer Yes None 1A.I HEREBY EXERCISE MY CONVERSION RIGHTS. MARK "FOR" YES OR "AGAINST" NO. Issuer No Vote None 1B.I COMMUNICATED WITH JEFFERIES IN DETERMINING HOW TO DIRECT MY VOTE ON THE MERGERS. MARK "FOR" YES OR "AGAINST" NO. Issuer Yes None 1C.SHAREHOLDER CERTIFICATION - I HEREBY CERTIFY THAT I AM NOT ACTING IN CONCERT, OR AS A "GROUP" (AS DEFINED IN SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED), WITH ANY OTHER SHAREHOLDER WITH RESPECT TO THE SHARES OF COMMON STOCK OF QUARTET OWNED BY ME IN CONNECTION WITH THE PROPOSED BUSINESS COMBINATION BETWEEN QUARTET AND PANGAEA. MARK "FOR" YES OR "AGAINST" NO. Issuer For For 2A.TO APPROVE THE FOLLOWING DIFFERENCE BETWEEN THE CONSTITUTIONAL DOCUMENTS OF HOLDCO TO BE IN EFFECT FOLLOWING THE MERGERS AND THE CURRENT AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF QUARTET: THE NAME OF THE NEW PUBLIC ENTITY WILL BE "PANGAEA LOGISTICS SOLUTIONS LTD." AS OPPOSED TO "QUARTET MERGER CORP." Issuer For For 2B.TO APPROVE THE FOLLOWING DIFFERENCE BETWEEN THE CONSTITUTIONAL DOCUMENTS OF HOLDCO TO BE IN EFFECT FOLLOWING THE MERGERS AND THE CURRENT AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF QUARTET: HOLDCO WILL HAVE 100,000,,000,, AS OPPOSED TO QUARTET HAVING 15,000,,000, Issuer For For 2C.TO APPROVE THE FOLLOWING DIFFERENCE BETWEEN THE CONSTITUTIONAL DOCUMENTS OF HOLDCO TO BE IN EFFECT FOLLOWING THE MERGERS AND THE CURRENT AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF QUARTET: HOLDCO'S CORPORATE EXISTENCE WILL BE PERPETUAL AS OPPOSED TO QUARTET'S CORPORATE EXISTENCE TERMINATING IF A BUSINESS COMBINATION IS NOT CONSUMMATED BY QUARTET WITHIN A SPECIFIED PERIOD OF TIME. Issuer For For 2D.TO APPROVE THE FOLLOWING DIFFERENCE BETWEEN THE CONSTITUTIONAL DOCUMENTS OF HOLDCO TO BE IN EFFECT FOLLOWING THE MERGERS AND THE CURRENT AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF QUARTET: HOLDCO'S BYE-LAWS WILL NOT INCLUDE THE VARIOUS PROVISIONS APPLICABLE ONLY TO SPECIFIED PURPOSE ACQUISITION CORPORATIONS THAT QUARTET'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION CONTAINS. Issuer For For 3.TO APPROVE THE ADOPTION OF THE 2-BASED INCENTIVES IN ORDER TO ATTRACT, RETAIN, MOTIVATE, AND REWARD CERTAIN KEY EMPLOYEES, OFFICERS, DIRECTORS, AND CONSULTANTS OF HOLDCO. Issuer For For 4.TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES, IF NECESSARY, TO PERMIT FURTHER SOLICITATION AND VOTE OF PROXIES IF, BASED ON THE TABULATED VOTE AT THE TIME OF THE SPECIAL MEETING, QUARTET IS NOT AUTHORIZED TO CONSUMMATE THE MERGERS. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date ISIN Ticker TERRA CATALYST FUND 9/30/2014 KYG8761F1357 TCF LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1- RECEIVE AND ADOPT THE AUDITED FINANCIAL STATEMENTS Issuer For For 2- RE-APPOINTMENT OF MARTIN ADAMS Issuer For For 2- RE-APPOINTMENT OF KPMG AUDIT LLC Issuer For For 4- AUTHORISATION FOR THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS Issuer For For 5- TO FIX THE FEES OF THE DIRECTORS FOR THE YEAR ENDED 30 MARCH 2015 Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker MFS INTERMARKET INCOME TRUST 10/2/2014 59318R103 CMK Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For DIRECTOR:1) STEVEN E. BULLER, 2)WILLIAM R. GUTOW, 3) MICHAEL HEGARTY 4) JOHN P. KAVANAUGH, 05- ROBERT W. UEK Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date ISIN Ticker ATLANTIS JAPAN GROWTH FUND LTD 10/3/2014 GG00B61ND550 AJG LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE AND ADOPT THE ANNUAL REPORT AND FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR ENDED 30 APRIL 2 Issuer For For 2-TO CONSIDER AND APPROVE THE DIRECTORS' REMUNERATION REPORT AS DETAILED IN THE ANNUAL REPORT AND FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR ENDED 30 APRIL 2014 Issuer For For 3-TO RE-APPOINT GRANT THORNTON LIMITED AS AUDITOR OF THE COMPANY UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING Issuer For For 4-TO AUTHORISE THE BOARD OF DIRECTORS TO DETERMINE THE AUDITOR'S REMUNERATION Issuer For For 5-TO RE-APPOINT PHILIP EHRMANN Issuer For For 6-TO RE-APPOINT ERIC BOYLE Issuer For For 7-TO RE-APPOINT ANDREW MARTIN SMITH Issuer For For 8-THAT, THE COMPANY BE GENERALLY AND UNCONDITIONALLY AUTHORISED TO MAKE MARKET ACQUISITIONS OF ITS ISSUED ORDINARY SHARES Issuer For For 9-THAT, THE COMPANY BE GENERALLY AND UNCONDITIONALLY AUTHORISED TO MAKE MARKET ACQUISITIONS OF ITS ISSUED ORDINARY SHARES Issuer For For 10-THAT, THE COMPANY BE GENERALLY AND UNCONDITIONALLY AUTHORISED TO MAKE MARKET ACQUISITIONS OF ITS ISSUED C SHARES Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date ISIN Ticker ATLANTIS JAPAN GROWTH FUND LTD 10/22/2014 GG00B61ND550 AJG LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-THAT THE NEW ARTICLES OF INCORPORATION PRODUCED TO THE MEETING AND SIGNED BY THE CHAIRMAN OF THE MEETING FOR THE PURPOSES OF IDENTIFICATION BE ADOPTED AS THE ARTICLES OF INCORPORATION OF THE COMPANY IN SUBSTITUTION FOR THE EXISTING ARTICLES OF INCORPORATION OF THE COMPANY Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker NUVEEN DIVERSIFIED CURRENCY 10/31/2014 67090N109 JGT Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror Vote For 1-DIRECTOR 1)WILLIAM ADAMS IV, 2)DAVID J. KUNDERT,3)JOHN K. NELSON,4) TERENCE J. TOTH Issuer Mirror Vote For 2-TO APPROVE AN AGREEMENT AND PLAN OF MERGER PURSUANT TO WHICH NUVEEN DIVERSIFIED CURRENCY OPPORTUNITIES FUND WILL MERGE WITH AND INTO NGHIF MERGER SUB, LLC, A MASSACHUSETTS LIMITED LIABILITY COMPANY AND A WHOLLY-OWNED SUBSIDIARY OF NUVEEN GLOBAL HIGH INCOME FUND, A NEWLY ORGANIZED MASSACHUSETTS BUSINESS TRUST (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Issuer Mirror Vote For 3A-TO APPROVE A NEW INVESTMENT MANAGEMENT AGREEMENT BETWEEN NUVEEN DIVERSIFIED CURRENCY OPPORTUNITIES FUND AND NUVEEN FUND ADVISORS, LLC. Issuer Mirror Vote None 3B-TO APPROVE A NEW INVESTMENT MANAGEMENT AGREEMENT BETWEEN NUVEEN DIVERSIFIED CURRENCY OPPORTUNITIES FUND AND NUVEEN FUND ADVISORS, LLC. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker NUVEEN GLOBAL INCOME OPPORTUNITIES FD 10/31/2014 67090N109 JGT Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror Vote For 1-DIRECTOR 1)WILLIAM ADAMS IV, 2)DAVID J. KUNDERT,3)JOHN K. NELSON,4) TERENCE J. TOTH Issuer Mirror Vote For 2-TO APPROVE AN AGREEMENT AND PLAN OF MERGER PURSUANT TO WHICH NUVEEN GLOBAL INCOME OPPORTUNITIES FUND WILL MERGE WITH AND INTO NGHIF MERGER SUB, LLC, A MASSACHUSETTS LIMITED LIABILITY COMPANY AND A WHOLLY-OWNED SUBSIDIARY OF NUVEEN GLOBAL HIGH INCOME FUND, A NEWLY ORGANIZED MASSACHUSETTS BUSINESS TRUST (THE "ACQUIRING (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Issuer Mirror Vote For 3A-TO APPROVE A NEW INVESTMENT MANAGEMENT AGREEMENT BETWEEN NUVEEN GLOBAL INCOME OPPORTUNITIES FUND AND NUVEEN FUND ADVISORS, LLC. Issuer Mirror Vote None 3B-TO APPROVE A NEW SUB-ADVISORY AGREEMENT BETWEEN NUVEEN FUND ADVISORS, LLC AND NUVEEN ASSET MANAGEMENT, LLC, WITH RESPECT TO NUVEEN GLOBAL INCOME OPPORTUNITIES FUND. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker THE HERZFELD CARIBBEAN BASIN FUND, INC. 11/10/2014 42804T106 CUBA Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror Vote For 1-DIRECTOR 1)MR. THOMAS J. HERZFELD Issuer Mirror Vote For 2-TO APPROVE A REVISION TO THE FUNDAMENTAL INVESTMENT RESTRICTION REGARDING BORROWING MONEY, AND ISSUING SENIOR SECURITIES. Issuer Mirror Vote For 3-TO APPROVE AN AMENDMENT TO THE INVESTMENT ADVISORY AGREEMENT TO REFLECT THE INCLUSION OF BORROWING FOR INVESTMENT PURPOSES AND OTHER FINANCIAL LEVERAGE IN THE CALCULATION OF THE ADVISORY FEES. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker FIRST OPPORTUNITY FUND INC. 11/14/2014 33587T108 FOFI Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror Vote For 1-TO APPROVE AN AMENDMENT TO ARTICLE IV OF FIRST OPPORTUNITY FUND, INC.'S ARTICLES OF AMENDMENT AND RESTATEMENT ELIMINATING THE RIGHT TO DEMAND THE FAIR VALUE FOR SHARES BUT ONLY UPON REORGANIZATION OF FIRST OPPORTUNITY FUND, INC. WITH AND INTO ANOTHER AFFILIATED REGISTERED INVESTMENT COMPANY. Issuer Mirror Vote For 2-TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION PURSUANT TO WHICH FIRST OPPORTUNITY FUND, INC. WOULD TRANSFER ALL OF ITS ASSETS TO BOULDER GROWTH & INCOME FUND, INC. IN EXCHANGE FOR SHARES OF BOULDER GROWTH & INCOME FUND, INC., AND THE ASSUMPTION BY BOULDER GROWTH & INCOME FUND, INC. OF ALL OF THE LIABILITIES OF FIRST OPPORTUNITY FUND, INC. Issuer Mirror Vote For 9TO APPROVE A MOTION TO ADJOURN OR POSTPONE THE SPECIAL MEETING TO ANOTHER TIME AND/OR PLACE FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES IN FAVOR OF THE PROPOSALS TO BE SUBMITTED AT THE SPECIAL MEETING, IF NECESSARY. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker BOULDER TOTAL RETURN FUND, INC. 11/14/2014 BTF Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror Vote For 3-TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION PURSUANT TO WHICH BOULDER TOTAL RETURN FUND, INC. WOULD TRANSFER ALL OF ITS ASSETS TO BOULDER GROWTH & INCOME FUND, INC. IN EXCHANGE FOR SHARES OF BOULDER GROWTH & INCOME FUND, INC., AND THE ASSUMPTION BY BOULDER GROWTH & INCOME FUND, INC. OF ALL OF THE LIABILITIES OF BOULDER TOTAL RETURN FUND, INC. Issuer Mirror Vote For 9-TO APPROVE AN AGREEMENT AND PLAN OF REORGANIZATION PURSUANT TO WHICH BOULDER TOTAL RETURN FUND, INC. WOULD TRANSFER ALL OF ITS ASSETS TO BOULDER GROWTH & INCOME FUND, INC. IN EXCHANGE FOR SHARES OF BOULDER GROWTH & INCOME FUND, INC., AND THE ASSUMPTION BY BOULDER GROWTH & INCOME FUND, INC. OF ALL OF THE LIABILITIES OF BOULDER TOTAL RETURN FUND, INC. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker BOULDER GROWTH & INCOME FD, INC. 11/21/2014 BIF Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror Vote For 5-TO APPROVE THE ISSUANCE OF ADDITIONAL COMMON SHARES OF BOULDER GROWTH & INCOME FUND, INC. IN CONNECTION WITH THE REORGANIZATIONS PURSUANT TO AN AGREEMENT AND PLAN OF REORGANIZATION AMONG BOULDER GROWTH & INCOME FUND, INC., BOULDER TOTAL RETURN FUND, INC., THE DENALI FUND INC. AND FIRST OPPORTUNITY FUND, INC. (THE "REORGANIZATIONS"). Issuer Mirror Vote For 6-TO APPROVE THE ELIMINATION OF A FUNDAMENTAL INVESTMENT POLICY LIMITING THE ABILITY TO INVEST MORE THAN 4% OF TOTAL ASSETS IN ANY SINGLE ISSUER. Issuer Mirror Vote For 7-TO APPROVE THE ELIMINATION OF A FUNDAMENTAL INVESTMENT POLICY LIMITING THE ABILITY TO INVEST MORE THAN 4% OF TOTAL ASSETS IN ANY SINGLE ISSUER. Issuer Mirror Vote For 8-TO APPROVE A NEW INVESTMENT ADVISORY AGREEMENT BETWEEN BOULDER GROWTH & INCOME FUND, INC. AND STEWART WEST INDIES TRADING COMPANY, LTD. (DOING BUSINESS AS STEWART INVESTMENT ADVISERS), EFFECTIVE UPON COMPLETION OF THE REORGANIZATIONS, AND PURSUANT TO WHICH STEWART INVESTMENT ADVISERS WILL PROVIDE INVESTMENT ADVISORY SERVICES AS A CO-INVESTMENT ADVISER. Issuer Mirror Vote For 9-TO APPROVE A NEW INVESTMENT ADVISORY AGREEMENT BETWEEN BOULDER GROWTH & INCOME FUND, INC. AND STEWART WEST INDIES TRADING COMPANY, LTD. (DOING BUSINESS AS STEWART INVESTMENT ADVISERS), EFFECTIVE UPON COMPLETION OF THE REORGANIZATIONS, AND PURSUANT TO WHICH STEWART INVESTMENT ADVISERS WILL PROVIDE INVESTMENT ADVISORY SERVICES AS A CO-INVESTMENT ADVISER. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker GYRODYNE COMPANY OF AMERICA 12/5/2014 GYRO Vote Management Recommended Vote Proposal Propose by issuer or shareholder NO VOTE For 1- DIRECTOR - 1) Elliot H. Levine Issuer NO VOTE For 2- TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THIS PROXY STATEMENT Issuer NO VOTE For 3- TO RATIFY THE ENGAGEMENT OF BAKER TILLY VINCHOW KRAUSE, LLP (SUCCESSOR TO HOLTZ RUBENSTEIN REMINICK LLP) AS INDEPENDENT ACCOUNTANTS OF THE COMPANY AND ITS SUBSIDIARIES FOR THE 2 Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date ISIN Ticker ARC CAPITAL HOLDINGS LTD 12/10/2014 KYG0450H1002 ARCH LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-THAT THE FOLLOWING NEW ARTICLES 148-: " DISCLOSURE OF INTERESTS IN SHARES AND COMPANY'S POWER TO INVESTIGATE INTERESTS IN SHARES -UK ISSUER FOR THE PURPOSES OF SUCH RULES. , WITHIN THE REQUISITE PERIOD, MADE OR, AS THE CASE MAY BE, PROCURED THE MAKING OF ANY NOTIFICATION REQUIRED BY THIS ARTICLE, THE DIRECTORS MAY SERVE A NOTICE ON SUCH MEMBER AND THE PROVISIONS OF ARTICLE 150 CONTD Issuer CONTD SHALL APPLY. RESTRICTION ON VOTING IN PARTICULAR CIRCUMSTANCES , OR ANY OTHER PERSON APPEARING TO BE INTERESTED IN SHARES HELD BY SUCH MEMBER, HAS BEEN DULY SERVED WITH A NOTICE UNDER ARTICLE , THEN (UNLESS THE DIRECTORS OTHERWISE DETERMINE) IN RESPECT OF: 150.1 THE SHARES COMPRISING THE SHAREHOLDING ACCOUNT IN THE REGISTER WHICH COMPRISES OR INCLUDES THE SHARES IN RELATION TO WHICH THE DEFAULT OCCURRED AND INCLUDING FURTHER SHARES WHICH ARE ISSUED IN RESPECT OF SUCH SHARES (ALL OR THE RELEVANT NUMBER AS APPROPRIATE OF SUCH SHARES BEING THE DEFAULT SHARES, WHICH EXPRESSION SHALL INCLUDE ANY FURTHER SHARES WHICH ARE ISSUED IN RESPECT OF SUCH SHARES); AND 150.2 ANY OTHER SHARES HELD BY CONTD CONTD THE MEMBER, THE MEMBER SHALL NOT (FOR SO LONG AS THE DEFAULT CONTINUES) NOR SHALL ANY TRANSFEREE TO WHOM ANY OF SUCH SHARES ARE TRANSFERRED BE ENTITLED TO ATTEND OR VOTE EITHER PERSONALLY OR BY PROXY AT A SHAREHOLDERS' MEETING OR TO EXERCISE ANY OTHER RIGHT CONFERRED BY MEMBERSHIP IN RELATION TO SHAREHOLDERS' MEETINGS. : (I) THE MEMBER HAS NAMED SUCH PERSON AS BEING SO INTERESTED; OR (II) (AFTER TAKING INTO ACCOUNT THE RESPONSE OF THE MEMBER TO THE SAID NOTICE AND ANY OTHER RELEVANT INFORMATION) THE COMPANY KNOWS OR HAS REASONABLE CAUSE TO BELIEVE THAT THE PERSON IN QUESTION IS OR MAY BE INTERESTED IN THE SHARES. " For For 2-THAT THE FOLLOWING ARTICLES 152-, AS PROPOSED ABOVE IN RESOLUTION 1 (OR IMMEDIATELY FOLLOWING THE EXISTING ARTICLE ): TAKEOVER PROVISIONS FOR THE PURPOSES OF THE FOLLOWING ARTICLES 152-: "BOARD" MEANS THE BOARD OF DIRECTORS OR THE DIRECTORS PRESENT AT A DULY CONVENED AND QUORATE MEETING OF DIRECTORS OR A DULY AUTHORISED COMMITTEE OF THE DIRECTORS AS THE CONTEXT REQUIRES. (THE "CITY CODE") OR ANY SUCCESSOR REGIME (WHETHER STATUTORY OR NON-STATUTORY) GOVERNING THE CONDUCT CONTD Issuer CONTD OF TAKEOVERS AND MERGERS IN THE UK OR ANY OTHER REGIME GOVERNING THE CONDUCT OF TAKEOVERS AND MERGERS IN ANY OTHER COUNTRY (ANY OF SUCH BEING THE "TAKEOVER REGIME"): 152.1 ANY PERSON WHO, TOGETHER WITH PERSONS ACTING IN CONCERT WITH HIM, ACQUIRES, WHETHER BY A SERIES OF TRANSACTIONS OVER A PERIOD OF TIME OR NOT, INTERESTS IN SHARES WHICH (TAKEN TOGETHER WITH INTERESTS IN SHARES HELD OR ACQUIRED BY PERSONS ACTING IN CONCERT WITH HIM) CARRY 30% OR MORE OF THE VOTING RIGHTS OF THE COMPANY; OR 152.2 ANY PERSON WHO, TOGETHER WITH PERSONS ACTING IN CONCERT WITH HIM, HOLDS INTERESTS IN SHARES REPRESENTING NOT LESS THAN 30% BUT NOT MORE THAN 50% OF THE VOTING RIGHTS AND SUCH PERSON, OR ANY PERSON ACTING IN CONCERT WITH HIM, ACQUIRES AN INTEREST IN ADDITIONAL SHARES WHICH INCREASE HIS PERCENTAGE OF THE VOTING RIGHTS; CONTD CONTD THE BOARD SHALL BE ENTITLED, BUT NOT OBLIGED, TO REQUIRE SUCH PERSON (THE "OFFEROR") TO EXTEND AN OFFER, ON THE BASIS SET OUT IN THESE ARTICLES 152-164, TO THE HOLDERS OF ALL THE ISSUED SHARES IN THE COMPANY. -% OF THE VOTING RIGHTS BEFORE THE OFFER IS MADE. , CONSENTS OR ARRANGEMENTS. -164 MUST, IN RESPECT OF EACH CONTD CONTD CLASS OF SHARES INVOLVED, BE IN CASH OR BE ACCOMPANIED BY A CASH ALTERNATIVE AT NOT LESS THAN THE HIGHEST PRICE PAID BY THE OFFEROR OR ANY PERSON ACTING IN CONCERT WITH IT FOR SHARES OF THAT CLASS DURING THE OFFER PERIOD AND WITHIN 12 MONTHS PRIOR TO ITS COMMENCEMENT. OFFERS MADE UNDER ARTICLES 152-, NOR MAY AN OFFEROR AND PERSONS ACTING IN CONCERT WITH IT EXERCISE THE VOTES ATTACHING TO CONTD CONTD ANY SHARES HELD IN THE COMPANY UNTIL THE OFFER DOCUMENT HAS BEEN POSTED. IF A DIRECTOR IS AFFILIATED WITH AN OFFEROR HIS OFFICE SHALL BE VACATED. -, MEMBERS SHALL COMPLY WITH THE REQUIREMENTS OF THE CITY CODE IN RELATION TO ANY DEALINGS IN ANY SHARES OF THE COMPANY AND IN RELATION TO THEIR DEALINGS WITH THE COMPANY IN RELATION TO ALL OTHER MATTERS. ANY MATTER WHICH UNDER THE CITY CODE WOULD FALL TO BE DETERMINED BY THE UNITED KINGDOM PANEL ON TAKEOVERS AND MERGERS (THE "PANEL") SHALL BE DETERMINED BY THE BOARD IN ITS ABSOLUTE DISCRETION OR BY SUCH PERSON APPOINTED BY THE BOARD TO MAKE SUCH CONTD CONTD DETERMINATION PROVIDED THAT NO INFRINGEMENT IS EVER MADE OF THE GENERAL PRINCIPAL OF EQUALITY BETWEEN MEMBERS. ANY NOTICE WHICH UNDER THE CITY CODE IS REQUIRED TO BE GIVEN TO THE PANEL OR ANY PERSON (OTHER THAN THE COMPANY) SHALL BE GIVEN TO THE COMPANY AT ITS REGISTERED OFFICE. -, OR THAT ANY MEMBER IS IN DEFAULT OF ANY OTHER OBLIGATION IMPOSED UPON MEMBERS PURSUANT TO ARTICLES 152-164, THEN THE BOARD MAY, IN ITS ABSOLUTE DISCRETION AT ANY TIME THEREAFTER BY NOTICE (A "DISCRETION NOTICE") TO SUCH MEMBERS AND ANY OTHER MEMBERS ACTING IN CONCERT WITH SUCH MEMBERS (TOGETHER THE "DEFAULTERS") DIRECT THAT: 158.1 THE CONTD CONTD DEFAULTERS PROVIDE SUCH INFORMATION AS THE BOARD CONSIDERS APPROPRIATE; 158.2 MAKE AN AWARD FOR COSTS AGAINST THE DEFAULTERS; 158.3 THE DEFAULTERS SELL SOME OR ALL OF THE SHARES HELD BY THEM (THE "DEFAULT SHARES"); 158.4 IN RESPECT OF THE DEFAULT SHARES THE DEFAULTERS SHALL NOT BE ENTITLED TO VOTE AT A GENERAL MEETING EITHER PERSONALLY OR BY PROXY OR TO EXERCISE ANY OTHER RIGHT CONFERRED BY MEMBERSHIP IN RELATION TO MEETINGS OF THE COMPANY; 158.5 EXCEPT IN A LIQUIDATION OF THE COMPANY, NO PAYMENT SHALL BE MADE OF ANY SUMS DUE FROM THE COMPANY ON THE DEFAULT SHARES, WHETHER IN RESPECT OF CAPITAL OR DIVIDEND OR OTHERWISE, AND THE COMPANY SHALL NOT MEET ANY LIABILITY TO PAY INTEREST ON ANY SUCH PAYMENT WHEN IT IS FINALLY PAID TO THE MEMBERS; AND 158.6 NO OTHER DISTRIBUTION SHALL BE MADE IN RESPECT OF THE DEFAULT CONTD CONTD SHARES. THE BOARD MAY AT ANY TIME GIVE NOTICE CANCELLING A DISCRETION NOTICE. -164 AND: 159.1 THE OFFEROR (TOGETHER WITH PERSONS ACTING IN CONCERT WITH HIM) HAS BY VIRTUE OF ACCEPTANCE OF THE OFFER ACQUIRED OR CONTRACTED TO ACQUIRE SOME (BUT NOT ALL) OF THE SHARES TO WHICH THE OFFER RELATES; AND 159.2 THOSE SHARES, WITH OR WITHOUT ANY OTHER SHARES WHICH THE OFFEROR (TOGETHER WITH PERSONS ACTING IN CONCERT WITH HIM) HOLDS OR HAS ACQUIRED OR CONTRACTED TO ACQUIRE, WOULD RESULT IN THE OFFEROR (TOGETHER WITH PERSONS ACTING IN CONCERT WITH HIM) OBTAINING OR HOLDING AN INTEREST IN SHARES CONFERRING IN AGGREGATE 90 PER CENT. OR MORE OF THE VOTING RIGHTS CONFERRED BY ALL THE SHARES THEN IN ISSUE THEN THE OFFEROR SHALL BE ENTITLED TO GIVE A NOTICE (THE "SQUEEZE OUT CONTD CONTD NOTICE") TO ALL OTHER HOLDERS OF SHARES IN RESPECT OF ALL THE SHARES THEN IN ISSUE AND HELD BY THEM IN RESPECT OF WHICH THE OFFER HAS NOT YET BEEN ACCEPTED. THE SQUEEZE OUT NOTICE SHALL BE MADE IN WRITING, BE AT THE SAME PRICE AND ON THE SAME TERMS AS THE OFFER AND BE CAPABLE OF ACCEPTANCE FOR A PERIOD OF NOT LESS THAN 30 DAYS AFTER THE DATE OF THE SQUEEZE OUT NOTICE. 159.3 UPON DELIVERY OF THE SQUEEZE OUT NOTICE EACH OF THE RECIPIENTS ("CALLED SHAREHOLDERS") (A) SHALL BE DEEMED TO HAVE ACCEPTED THE OFFER IN RESPECT OF ALL SHARES HELD BY IT AND (B) SHALL BECOME OBLIGED TO DELIVER TO THE OFFEROR OR AS THE OFFEROR MAY DIRECT AN EXECUTED TRANSFER OF SUCH SHARES AND (IF IT EXISTS) THE CERTIFICATE(S) IN RESPECT OF THE SAME. SQUEEZE OUT NOTICES SHALL BE IRREVOCABLE BUT WILL LAPSE IF FOR ANY REASON THERE IS NOT A SALE CONTD CONTD OF THE CALLED SHAREHOLDERS' SHARES WITHIN 60 DAYS AFTER THE DATE OF SERVICE OF THE SQUEEZE OUT NOTICE. THE OFFEROR SHALL BE ENTITLED TO SERVE FURTHER SQUEEZE OUT NOTICES FOLLOWING THE LAPSE OF ANY PARTICULAR SQUEEZE OUT NOTICE. (OR, IF LATER, WITHIN 7 DAYS OF EXPIRY OF THE PERIOD FOR ACCEPTANCES AS SET OUT IN THE SQUEEZE OUT NOTICE). , FOLLOWING THE ISSUE OF A SQUEEZE OUT NOTICE, BECOMING A MEMBER OF THE COMPANY PURSUANT TO THE EXERCISE OF A PRE-EXISTING OPTION OR RIGHT TO ACQUIRE SHARES IN THE COMPANY (A "NEW MEMBER"), A SQUEEZE OUT NOTICE SHALL BE DEEMED TO HAVE BEEN SERVED UPON THE NEW MEMBER ON THE SAME TERMS AS THE PREVIOUS SQUEEZE OUT NOTICE WHO CONTD CONTD SHALL THEREUPON BE BOUND TO SELL AND TRANSFER ALL SUCH SHARES ACQUIRED BY HIM TO THE OFFEROR OR AS THE OFFEROR MAY DIRECT AND THE PROVISIONS OF ARTICLES 152--(WHETHER TO THE RELEVANT MEMBERS OR TO THE COMPANY) AND THE COMPANY RECEIVING A TRANSFER (DULY STAMPED IF APPROPRIATE), IN RESPECT OF THE RELEVANT SHARES (WHETHER EXECUTED BY A HOLDER OF SHARES OR BY ANY PERSON ON BEHALF OF ANY HOLDER OF SHARES PURSUANT TO ARTICLE CONTD MEMBERS. THE CERTIFICATE(S) IN RESPECT OF ANY SHARES SO TRANSFERRED, IN THE NAME OF THE ORIGINAL MEMBER SHALL BE DEEMED TO BE CANCELLED AND (IF REQUIRED BY THE OFFEROR) A NEW CERTIFICATE SHALL BE ISSUED IN THE NAME OF OFFEROR OR ITS NOMINEE. THE RECEIPT OF THE COMPANY FOR THE CONSIDERATION SHALL BE A GOOD DISCHARGE TO OFFEROR WHO SHALL NOT BE BOUND TO SEE TO THE APPLICATION OF IT, AND AFTER SUCH REGISTRATION IN EXERCISE OF THE ABOVE POWERS THE VALIDITY OF THE PROCEEDINGS SHALL NOT BE QUESTIONED BY ANY PERSON. THE COMPANY SHALL HOLD THE SAID CONSIDERATION ON BEHALF OF ANY SUCH MEMBER IN A SEPARATE BANK ACCOUNT ON TRUST FOR THE RELEVANT MEMBER PENDING DELIVERY UP OF THE CANCELLED CERTIFICATE(S) (IF SUCH EXIST) BUT SHALL NOT BE BOUND TO EARN OR PAY INTEREST THEREON. CONTD OF THE SALE OF ANY SHARES EXECUTE TRANSFER(S) IN RESPECT OF ALL THE SHARES HELD BY HIM THE DEFAULTING HOLDER SHALL BE DEEMED TO HAVE IRREVOCABLY APPOINTED ANY PERSON NOMINATED FOR THE PURPOSE BY THE COMPANY TO BE HIS AGENT AND ATTORNEY TO EXECUTE ALL NECESSARY TRANSFER(S) ON HIS BEHALF AND AGAINST RECEIPT BY THE COMPANY (ON TRUST FOR SUCH HOLDER) OF THE PURCHASE MONIES OR ANY OTHER CONSIDERATION PAYABLE FOR THE RELEVANT SHARES DELIVER SUCH TRANSFER(S) TO THE OFFEROR (OR AS IT MAY DIRECT) AND THE DIRECTORS SHALL FORTHWITH REGISTER THE OFFEROR (OR ITS NOMINEE) AS THE HOLDER THEREOF AND, AFTER THE OFFEROR (OR ITS NOMINEE) HAS BEEN REGISTERED AS THE HOLDER, THE VALIDITY OF SUCH PROCEEDINGS SHALL NOT BE QUESTIONED BY ANY SUCH PERSON. IT SHALL BE NO IMPEDIMENT TO REGISTRATION OF SHARES UNDER ARTICLES 152- CONTD SHARE CERTIFICATE HAS BEEN PRODUCED. -164: 164.1 WORDS AND EXPRESSIONS USED IN OR DEFINED IN THE CITY CODE SHALL BEAR THE SAME MEANINGS GIVEN BY THE CITY CODE; AND 164.2 THE BOARD SHALL HAVE NO LIABILITY TO ANY MEMBER, ANY PERSON WHO HAS ANY INTEREST IN SHARES, OR ANY OTHER PERSON FOR THE MANNER IN WHICH THEY EXERCISE OR REFRAIN FROM EXERCISING ANY SUSPENSION POWERS UNDER ARTICLES 152-- Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker LEVY ACQUISITION CORP. 12/11/2014 52748T104 LEVY Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1- DIRECTOR - 1) Lawrence F. Levy, 2) Howard B. Bernick Issuer For For 2-RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker MERGERWTHRX CORP. 12/22/2014 58952r106 MWRX Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-THE BUSINESS COMBINATION PROPOSAL - TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER AND REORGANIZATION, DATED AS OF OCTOBER 14, 2014, AS IT MAY BE AMENDED (THE "MERGER AGREEMENT"), BY AND AMONG THE COMPANY, ANVIL MERGER SUB, INC., A DELAWARE CORPORATION, AEROCARE HOLDINGS, INC., A DELAWARE CORPORATION AND FFC AEROCARE SR, LLC, A DELAWARE LIMITED LIABILITY COMPANY, AND THE TRANSACTIONS CONTEMPLATED THEREBY (THE "BUSINESS COMBINATION PROPOSAL") Issuer For None 1A-INTENTION TO EXERCISE CONVERSION RIGHTS - IF YOU INTEND TO EXERCISE YOUR CONVERSION RIGHTS, PLEASE CHECK THE APPROPRIATE BOX. CHECKING THIS BOX, HOWEVER, IS NOT SUFFICIENT TO EXERCISE YOUR CONVERSION RIGHTS. YOU MUST COMPLY WITH THE PROCEDURES SET FORTH IN THE DEFINITIVE PROXY STATEMENT UNDER THE HEADING "SPECIAL MEETING IN LIEU OF 2- CONVERSION RIGHTS." MARK FOR "YES" OR AGAINST "NO" Issuer For None 1B-SHAREHOLDER CERTIFICATION - I HEREBY CERTIFY THAT I AM NOT ACTING IN CONCERT, OR AS A "GROUP" (AS DEFINED IN SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED), WITH ANY OTHER SHAREHOLDER WITH RESPECT TO THE SHARES OF COMMON STOCK OF MERGEWORTHRX CORP. OWNED BY ME IN CONNECTION WITH THE PROPOSED BUSINESS COMBINATION BETWEEN MERGEWORTHRX CORP. AND AEROCARE HOLDINGS, INC MARK FOR "YES" OR AGAINST "NO" Issuer For For 2-SHAREHOLDER CERTIFICATION - I HEREBY CERTIFY THAT I AM NOT ACTING IN CONCERT, OR AS A "GROUP" (AS DEFINED IN SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED), WITH ANY OTHER SHAREHOLDER WITH RESPECT TO THE SHARES OF COMMON STOCK OF MERGEWORTHRX CORP. OWNED BY ME IN CONNECTION WITH THE PROPOSED BUSINESS COMBINATION BETWEEN MERGEWORTHRX CORP. AND AEROCARE HOLDINGS, INC MARK FOR "YES" OR AGAINST "NO" Issuer For For 3-DIRECTOR 1) STEPHEN B. CICHY 2) THEODORE B. LUNDBERG Issuer For For 4-THE INCENTIVE PLAN PROPOSAL - TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE AND ADOPT THE AEROCARE HOLDINGS CORPORATION 2(THE "INCENTIVE PLAN PROPOSAL") Issuer Against For 5-THE ADJOURNMENT PROPOSAL - TO CONSIDER AND VOTE UPON A PROPOSAL TO ADJOURN THE SPECIAL MEETING OF STOCKHOLDERS TO A LATER DATE OR DATES, IF NECESSARY, TO PERMIT FURTHER SOLICITATION AND VOTE OF PROXIES IF, BASED UPON THE TABULATED VOTE AT THE TIME OF THE SPECIAL MEETING, THERE ARE NOT SUFFICIENT VOTES TO APPROVE ONE OR MORE PROPOSALS PRESENTED TO STOCKHOLDERS FOR VOTE (THE "ADJOURNMENT PROPOSAL") Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker GLOBAL DEFENSE & NATIONAL SECURITY SYSTEMS, INC. 12/31/2014 37953N108 GDEF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1- DIRECTOR - 1)DALE R. DAVIS2) CRAIG DAWSON3)HON. DAVID C. GOMPERT4) ROBERT B. MURRETT5) DAMIAN PERL6)DEAN POPPS7)HON. RONALD R. SPOEHEL Issuer For For 2-RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF KPMG LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Issuer ABSTAIN For 3-ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer ABSTAIN 3 Years 4-ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker SITO MOBILE LTD. 2/4/2015 82988R104 SITO Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1- DIRECTOR - 1) Jerry Hug 2) Betsy J. Bernard 3) Jonathan E. Sandelman 4) Peter D. Holden 5) Josheph A. Beatty 6) Philip B. Livingston Issuer For For 2-APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS NAMED IN THE SUMMARY COMPENSATION TABLE IN THE PROXY STATEMENT. Issuer For For 3-APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO EFFECT A REVERSE SPLIT OF THE COMMON STOCK BY A RATIO OF NOT LESS THAN 1-FOR-5 AND NOT MORE THAN 1-FOR-10 AT ANY TIME PRIOR TO FEBRUARY 4, 2016, WITH THE BOARD OF DIRECTORS HAVING THE DISCRETION AS TO WHETHER OR NOT (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Bancroft Fund LTD 2/9/2015 BCV Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1- DIRECTOR - 1)Kinchen C. Bizzell2) Elizabeth C. Bogan, PHD Issuer Mirror vote For 2-Proposal to ratify selection of Accountants. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Ellsworth Fund LTD 2/9/2015 ECF Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1- DIRECTOR - 1)Kinchen C. Bizzell2) Jane D. O'Keeffe Issuer Mirror vote For 2-Proposal to ratify selection of Accountants. Issuer Mirror vote Against 3- If properly presented, to act upon a shareholder proposal that would request that the board of trustees begin the process of amending the trust's declaration of trust. Shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker HENNESSY CAPITAL ACQUISITION CORP. 2/9/2015 HCAC Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-THE BUSINESS COMBINATION PROPOSAL - TO CONSIDER AND VOTE UPON A PROPOSAL (I) TO APPROVE AND ADOPT THE PURCHASE AGREEMENT, DATED AS OF SEPTEMBER 21, 2014, AS IT MAY BE AMENDED (THE "PURCHASE AGREEMENT"), BY AND BETWEEN THE COMPANY AND THE TRAXIS GROUP B.V. ("SELLER") WHICH IS MAJORITY OWNED BY FUNDS AFFILIATED WITH CERBERUS CAPITAL MANAGEMENT, L.P., AND THE TRANSACTIONS CONTEMPLATED THEREBY (THE "BUSINESS COMBINATION"). Issuer For None 1A.-INTENTION TO EXERCISE REDEMPTION RIGHTS - IF YOU INTEND TO EXERCISE YOUR REDEMPTION RIGHTS, PLEASE CHECK THIS BOX. CHECKING THIS BOX, HOWEVER, IS NOT SUFFICIENT TO EXERCISE YOUR REDEMPTION RIGHTS. YOU MUST COMPLY WITH THE PROCEDURES SET FORTH IN THE DEFINITIVE PROXY STATEMENT UNDER THE HEADING "SPECIAL MEETING IN LIEU OF 2- REDEMPTION RIGHTS." MARK "FOR" YES OR "AGAINST" NO Issuer For None 1B.-SHAREHOLDER CERTIFICATION - I HEREBY CERTIFY THAT I AM NOT ACTING IN CONCERT, OR AS A "GROUP" (AS DEFINED IN SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED), WITH ANY OTHER SHAREHOLDER WITH RESPECT TO THE SHARES OF COMMON STOCK OF THE COMPANY OWNED BY ME IN CONNECTION WITH THE PROPOSED BUSINESS COMBINATION BETWEEN THE COMPANY AND SCHOOL BUS HOLDINGS INC. MARK "FOR" YES OR "AGAINST" NO Issuer For For 2-TO CONSIDER AND ACT UPON A PROPOSED AMENDMENT TO THE COMPANY'S EXISTING CHARTER TO INCREASE THE COMPANY'S AUTHORIZED COMMON STOCK AND PREFERRED STOCK. Issuer For For 3-TO CONSIDER AND ACT UPON A PROPOSED AMENDMENT TO THE COMPANY'S EXISTING CHARTER TO PROVIDE FOR THE CLASSIFICATION OF THE COMPANY'S BOARD OF DIRECTORS INTO THREE CLASSES OF DIRECTORS WITH STAGGERED THREE-YEAR TERMS OF OFFICE AND TO MAKE CERTAIN RELATED CHANGES. Issuer For For 4-TO CONSIDER AND ACT UPON A PROPOSED AMENDMENT TO THE COMPANY'S EXISTING CHARTER TO PERMIT THE REMOVAL OF DIRECTORS WITH OR WITHOUT CAUSE BY STOCKHOLDERS VOTING A MAJORITY OF THE VOTES CAST IF, AT ANY TIME AND FOR SO LONG AS, SELLER BENEFICIALLY OWNS, IN THE AGGREGATE, CAPITAL STOCK REPRESENTING AT LEAST 40% OF THE OUTSTANDING SHARES OF THE COMPANY'S COMMON STOCK. Issuer For For 5-TO CONSIDER AND ACT UPON A PROPOSED AMENDMENT TO THE COMPANY'S EXISTING CHARTER TO REQUIRE AN AFFIRMATIVE VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE COMPANY'S ENTIRE BOARD OF DIRECTORS AND BY THE HOLDERS OF AT LEAST 66.67% OF THE VOTING POWER OF THE COMPANY'S OUTSTANDING VOTING STOCK IN ORDER TO ADOPT AN AMENDMENT TO THE PROPOSED CHARTER IF, AT ANY TIME AND FOR SO LONG AS, SELLER BENEFICIALLY OWNS, IN THE AGGREGATE, CAPITAL STOCK REPRESENTING AT LEAST 50% OF THE OUTSTANDING SHARES OF THE COMPANY'S COMMON STOCK. Issuer For For 6-TO CONSIDER AND ACT UPON A PROPOSED AMENDMENT TO THE COMPANY'S EXISTING CHARTER TO REQUIRE AN AFFIRMATIVE VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE COMPANY'S ENTIRE BOARD OF DIRECTORS OR BY THE HOLDERS OF AT LEAST 66.67% OF THE VOTING POWER OF THE COMPANY'S OUTSTANDING VOTING STOCK TO AMEND THE COMPANY'S BYLAWS IF, AT ANY TIME AND FOR SO LONG AS, SELLER BENEFICIALLY OWNS, IN THE AGGREGATE, CAPITAL STOCK REPRESENTING AT LEAST 50% OF THE OUTSTANDING SHARES OF THE COMPANY'S COMMON STOCK. Issuer For For 7-TO CONSIDER AND ACT UPON A PROPOSED AMENDMENT TO THE COMPANY'S EXISTING CHARTER TO DESIGNATE THE COURT OF CHANCERY OF THE STATE OF DELAWARE AS THE SOLE AND EXCLUSIVE FORUM FOR SPECIFIED LEGAL ACTIONS AND PROVIDE FOR CERTAIN ADDITIONAL CHANGES, INCLUDING CHANGING THE COMPANY'S NAME FROM "HENNESSY CAPITAL ACQUISITION CORP." TO "BLUE BIRD CORPORATION" AND MAKING THE COMPANY'S CORPORATE EXISTENCE PERPETUAL, WHICH THE COMPANY'S BOARD OF DIRECTORS BELIEVES ARE NECESSARY TO ADEQUATELY ADDRESS THE POST - BUSINESS COMBINATION NEEDS OF THE COMPANY. Issuer For For 8.-Director - 1) GURMINDER S. BEDI 2) DENNIS DONOVAN 3)ALAN H. SCHUMACHER Issuer For For 9-THE NASDAQ PROPOSAL - TO APPROVE, FOR PURPOSES OF COMPLYING WITH APPLICABLE NASDAQ LISTING RULES, THE ISSUANCE OF MORE THAN 20% OF THE COMPANY'S ISSUED AND OUTSTANDING COMMON STOCK PURSUANT TO THE PIPE INVESTMENT AND BACKSTOP COMMITMENT. Issuer For For 10-THE NASDAQ PROPOSAL - TO APPROVE, FOR PURPOSES OF COMPLYING WITH APPLICABLE NASDAQ LISTING RULES, THE ISSUANCE OF MORE THAN 20% OF THE COMPANY'S ISSUED AND OUTSTANDING COMMON STOCK PURSUANT TO THE PIPE INVESTMENT AND BACKSTOP COMMITMENT. Issuer For For 11-THE NASDAQ PROPOSAL - TO APPROVE, FOR PURPOSES OF COMPLYING WITH APPLICABLE NASDAQ LISTING RULES, THE ISSUANCE OF MORE THAN 20% OF THE COMPANY'S ISSUED AND OUTSTANDING COMMON STOCK PURSUANT TO THE PIPE INVESTMENT AND BACKSTOP COMMITMENT. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Morgan Stanley Eastern Europe Fund, Inc. 2/23/2015 RNE Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1. To approve a proposal to liquidate and dissolve the Fund pursuant to the plan of Liquidation adopted by the Board of Directors of the Fund. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Central Securities Corp. 3/18/2015 CET Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1. Director 1)L. PRICE BLACKFORD2)SIMMS C. BROWNING 3)DONALD G. CALDER 4)DAVID C. COLANDER5) JAY R. INGLIS6)WILMOT H. KIDD 7)C. CARTER WALKER, JR. Issuer Mirror vote For 2-RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Issuer Mirror vote AGN 3-IF PROPERLY PRESENTED, TO ACT UPON A STOCKHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS CONSIDER WHETHER THE CORPORATION BE LIQUIDATED. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Alliance New York Muni Income Fund, Inc. 3/30/2015 AYN Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1. Director 1)MARSHALL C. TURNER, JR.2)GARRY L. MOODY3)EARL D. WEINER Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Alliance New York Muni Income Fund, Inc. Ser M 3/30/2015 01871P207 AYN ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1. Director 1)MARSHALL C. TURNER, JR.2)GARRY L. MOODY3)EARL D. WEINER Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Alliance New York Muni Income Fund, Inc. Ser T 3/30/2015 01871P306 AYN ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1. Director 1)MARSHALL C. TURNER, JR.2)GARRY L. MOODY3)EARL D. WEINER Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Nuveen Diversified Commodity Fund 3/31/2015 67074P104 CFD Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE AND ADOPT A THIRD AMENDMENT AND RESTATEMENT OF THE CURRENT SECOND AMENDED AND RESTATED TRUST AGREEMENT OF NUVEEN DIVERSIFIED COMMODITY FUND. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Nuveen Lng/Shrt Commodity Total Ret FD 3/31/2015 CTF Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE AND ADOPT A THIRD AMENDMENT AND RESTATEMENT OF THE CURRENT SECOND AMENDED AND RESTATED TRUST AGREEMENT OF NUVEEN LONG/SHORT COMMODITY TOTAL RETURN FUND Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Tri-Continental Corp. 4/13/2015 TY Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1. Director 1)KATHLEEN BLATZ2)PAMELA G. CARLTON3)ALISON TAUNTON-RIGBY 4)WILLIAM A. HAWKINS Issuer Mirror vote For 2-TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Mirror vote AGN 3-STOCKHOLDER PROPOSAL REGARDING SELF-TENDER OFFER. Shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker General American Investors Company, Inc. 4/15/2015 GAM Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1. Director 1)MR. BERENS2)MR. CULLMAN3) MR. DAVIDSON4)MR. GORDAN5)MS. GOTBAUM6) MR. KNAFEL7)MR. NEIDICH 8)MR. PRIEST Issuer Mirror vote For B. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS AUDITORS. Issuer Mirror vote AGN C. APPROVAL OF THE NON-BINDING SHAREHOLDER PROPOSAL RELATING TO A SELF-TENDER OF ALL OUTSTANDING COMMON SHARES AT OR CLOSE TO NET ASSET VALUE. Shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker ALLIANCEBERNSTEIN INCOME FD 4/16/2015 01881E101 ACG Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1. Director 1)MARSHALL C. TURNER, JR.2)GARRY L. MOODY 3) EARL D. WEINER Issuer Mirror vote AGN 2-TO APPROVE, IF PROPERLY PRESENTED, ONE NONBINDING STOCKHOLDER PROPOSAL. Shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date ISIN Ticker Juridica Investment Limited 4/20/2015 GG00B29LSW52 JIL LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-THAT EACH OF THE ANNUAL REPORT AND ACCOUNTS FOR THE PERIOD FROM 1 JANUARY 2, THE DIRECTOR'S REPORT AND THE AUDITOR'S REPORT BE RECEIVED AND ADOPTED Issuer Against For 2-THAT THE TOTAL AGGREGATE REMUNERATION OF THE DIRECTORS OF THE COMPANY BEING USD 543, Issuer For For 3-THAT RICHARD JOHN BATTEY BE RE-ELECTED AS A DIRECTOR OF THE COMPANY Issuer For For 4-THAT PRICEWATERHOUSECOOPERS CI LLP BE RE-APPOINTED AS AUDITORS OF THE COMPANY Issuer For For 5-THAT THE DIRECTORS BE AUTHORISED TO FIX THE REMUNERATION OF THE AUDITORS Issuer For For 6-THAT THE COMPANY GENERALLY BE AND IS HEREBY AUTHORISED FOR THE PURPOSES OF SECTION (AS DEFINED IN THE COMPANIES LAW) OF ORDINARY SHARES IN THE CAPITAL OF THE COMPANY Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Putnam Managed Muni Inc PFD SER C 4/23/2015 PMM ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1A- FIXING THE NUMBER OF TRUSTEES AT 14. Issuer Mirror vote For 1. Director 1)LIAQUAT AHAMED2)RAVI AKHOURY3)BARBARA M. BAUMANN4) JAMESON A. BAXTER 5)CHARLES B. CURTIS6) ROBERT J. DARRETTA 7) KATINKA DOMOTORFFY 8) JOHN A. HILL 9)PAUL L. JOSKOW10) KENNETH R. LEIBLER 11)ROBERT E. PATTERSON 12) GEORGE PUTNAM, III 13) ROBERT L. REYNOLDS 14) W. THOMAS STEPHENS Issuer Mirror vote Against 2-APPROVAL OF THE CONVERSION OF YOUR FUND FROM CLOSED-END TO OPEN-END STATUS AND CERTAIN RELATED AMENDMENTS TO YOUR FUND'S DECLARATION OF TRUST. Shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Putnam Muni Opportunities TR PFD CL C 4/23/2015 PMO ARPS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1A- FIXING THE NUMBER OF TRUSTEES AT 14. Issuer Mirror vote For 1. Director 1)LIAQUAT AHAMED2)RAVI AKHOURY3)BARBARA M. BAUMANN4) JAMESON A. BAXTER 5)CHARLES B. CURTIS6) ROBERT J. DARRETTA 7) KATINKA DOMOTORFFY 8) JOHN A. HILL 9)PAUL L. JOSKOW10) KENNETH R. LEIBLER 11)ROBERT E. PATTERSON 12) GEORGE PUTNAM, III 13) ROBERT L. REYNOLDS 14) W. THOMAS STEPHENS Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker ADAMS EXPRESS COMPANY 4/30/2015 ADX Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1. Director 1)ENRIQUE R. ARZAC2)PHYLLIS O. BONANNO3)KENNETH J. DALE4)FREDERIC A. ESCHERICH5) ROGER W. GALE 6)KATHLEEN T. MCGAHRAN7) CRAIG R. SMITH 8)MARK E. STOECKLE Issuer Mirror vote For 2-THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC AUDITORS. Issuer Mirror vote For 3-TO CONSIDER AND VOTE UPON A PROPOSAL TO AMEND THE COMPANY'S FUNDAMENTAL INVESTMENT POLICY ON INVESTMENTS IN COMMODITIES OR COMMODITIES CONTRACTS Issuer Mirror vote For 4-TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE THE COMPANY PROVIDING INVESTMENT ADVISORY SERVICES TO OUTSIDE ACCOUNTS Issuer Mirror vote Against 5-TO CONSIDER AND VOTE UPON, IF PROPERLY PRESENTED, A STOCKHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS CONSIDER CAUSING THE COMPANY TO CONDUCT A SELF- TENDER OFFER FOR ALL OF ITS OUTSTANDING COMMON SHARES. Shareholder Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date ISIN Ticker Blackrock Latin American Investment Trust PLC 4/30/2015 GB0005058408 BRLA LN Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO RECEIVE THE REPORT OF THE DIRECTORS AND THE FINANCIAL STATEMENTS FOR THE YEAR ENDED 31 DECEMBER 2014, TOGETHER WITH THE REPORT OF THE AUDITORS THEREON Issuer Against For 2-TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2014 Issuer For For 3- TO DECLARE A FINAL DIVIDEND OF 15.00 CENTS PER SHARE Issuer Against For 4- TO RE-ELECT MR BURNELL AS A DIRECTOR Issuer Against For 5-TO RE-ELECT MR MONTEIRO DE CASTRO AS A DIRECTOR Issuer Against For 6-TO RE-ELECT EARL ST ALDWYN AS A DIRECTOR Issuer Against For 7-TO RE-ELECT DR DOCTOR AS A DIRECTOR Issuer Against For 8-TO RE-ELECT MR WHITEHEAD AS A DIRECTOR Issuer For For 9-TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY Issuer For For 10-TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE THE AUDITORS' REMUNERATION Issuer For For 11-TO GRANT THE DIRECTORS AUTHORITY TO ALLOT SHARES Issuer For For 12-TO AUTHORISE THE DIRECTORS TO DISAPPLY PRE-EMPTION RIGHTS IN RESPECT OF ISSUES OF NEW ORDINARY SHARES OR THE SALE OF ORDINARY SHARES OUT OF TREASURY Issuer For For 13-TO AUTHORISE THE DIRECTORS TO PURCHASE THE COMPANY'S ORDINARY SHARES FOR CANCELLATION OR TO BE HELD IN TREASURY Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Stewart Information Services Corporation 5/1/2015 STC Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1. Director 1) ARNAUD AJDLER2)ROBERT L. CLARKE 3)JAMES CHADWICK4)GLENN C. CHRISTENSON 5)LAURIE C. MOORE Issuer For For 2-ADVISORY APPROVAL REGARDING THE COMPENSATION OF STEWART INFORMATION SERVICES CORPORATION'S NAMED EXECUTIVE OFFICERS (SAY-ON-PAY). Issuer For For 3-RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS STEWART INFORMATION SERVICES CORPORATION'S INDEPENDENT AUDITORS FOR 2015 Issuer For For 4-RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS STEWART INFORMATION SERVICES CORPORATION'S INDEPENDENT AUDITORS FOR 2015 Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker The GDL Fund 5/11/2015 GDL Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1. Director 1)MARIO J. GABELLI, CFA2)MARIO D'URSO3) MICHAEL J. MELARKEY Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Equus Total Return, Inc. 5/14/2015 EQS Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror Vote For 1. Director 1) Fraser Atkinson2)Alessanfro Benedetti 3)Richard F. Bergner4)Kenneth I. Denos 5)Gregory J. Flanagan 6) Henry W. Hankinson 7) John A. Hardy 8) Robert L. Flanagan 9) Bertrand Des Pallieres Issuer Mirror Vote For 2-To ratify the selection of BDO USA, LLP as the Fund's independent registered public accounting firm for the accounting firm for the fiscal year ending December 31, 2015 Issuer Mirror Vote For 3-To approve, in a non-binding vote, the compensation paid to the fund's executive officers in 2014, as disclosed pursuant to item 302 of regulation S-K, including the compensation discussion and analysis, compensation tables, and narrative discussion. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Nuveen Diversified Commodity Fund 5/15/2015 67074P104 CFD Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1-TO APPROVE AND ADOPT A THIRD AMENDMENT AND RESTATEMENT OF THE CURRENT SECOND AMENDED AND RESTATED TRUST AGREEMENT OF NUVEEN DIVERSIFIED COMMODITY FUND. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Firsthand Technology Value Fund 5/21/2015 33766Y100 SVVC Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror vote For 1. Director 1)GREG BURGLIN2)RODNEY YEE Issuer Mirror vote For 2-THE RATIFICATION OF THE SELECTION OF TAIT, WELLER & BAKER LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Associated Estates Realty Corporation 5/22/2015 AEC Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1. Director 1)CHARLES M. ELSON2)JONATHAN LITT3)R. SCOT SELLERS Shareholder For For 2-TO VOTE ON THE COMPANY'S PROPOSAL TO APPROVE THE AMENDMENT TO THE ASSOCIATED ESTATES REALTY CORPORATION AMENDED AND RESTATED CODE OF REGULATIONS. Shareholder For For 3-SUBJECT TO THE APPROVAL OF PROPOSAL 2, THE ELECTION OF THE INDIVIDUAL IDENTIFIED IN PROPOSAL 3 OF THE WHITE PROXY CARD FURNISHED BY THE COMPANY'S MANAGEMENT IN CONNECTION WITH THE ANNUAL MEETING TO SERVE AS A DIRECTOR ON THE COMPANY'S BOARD OF DIRECTORS. Shareholder For For 4-TO VOTE ON THE COMPANY'S PROPOSAL TO APPROVE THE ASSOCIATED ESTATES' THIRD AMENDED AND RESTATED ARTICLES OF INCORPORATION. Shareholder For For 5-TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Shareholder Against Against 6-TO VOTE ON THE COMPANY'S PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Imperial Holdings, Inc. 5/28/2015 IFT Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1. Director 1) JAMES CHADWICK2)MICHAEL CROW 3))ANDREW DAKOS4)RICHARD DAYAN5)PHILLIP GOLDSTEIN 6)GERALD HELLERMAN 7)ANTONY MITCHELL Issuer For For 2-TO VOTE ON AN ADVISORY RESOLUTION ON THE COMPENSATION OF CERTAIN OF THE COMPANY'S EXECUTIVE OFFICERS IN 2014. Issuer For For 3-TO APPROVE AN AMENDMENT TO THE COMPANY'S BYLAWS REGARDING CLAIMS THAT MAY BE BROUGHT BY A SHAREHOLDER ON BEHALF OF THE COMPANY AND/OR ANY CLASS OF CURRENT AND/OR PRIOR SHAREHOLDERS AGAINST THE COMPANY, ITS OFFICERS AND DIRECTORS (THE "REPRESENTATIVE CLAIMS BYLAW"). Issuer For For 4-TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2, INCLUDING APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S 2 Issuer For For 5-TO APPROVE AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO CHANGE THE COMPANY NAME TO EMERGENT CAPITAL, INC. Issuer For For 6-TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Consent cut-off CUSIP Ticker Winthrop Realty Trust 5/28/2015 FUR Vote Management Recommended Vote Proposal Propose by issuer or shareholder For For 1. Director 1)MICHAEL L. ASHNER2)ARTHUR BLASBERG, JR. 3)HOWARD GOLDBERG4)THOMAS F. MCWILLIAMS5)LEE SEIDLER 6) CAROLYN TIFFANY 7) STEVEN ZALKIND Issuer For For 2. PROPOSAL TO RATIFY PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker LMP Real Estate Income Fund Inc. 5/29/2015 50208C108 RIT Vote Management Recommended Vote Proposal Propose by issuer or shareholder For AGAINST 1. Director 1)GERALD HELLERMAN2)ANDREW DAKOS3) RICHARD COHEN SHAREHOLDER For AGAINST 2-THE SHAREHOLDERS RECOMMEND THAT THE BROAD AUTHORIZE A SELF-TENDER OFFER FOR THE COMMON SHARES OF THE FUND AT OR CLOSETO NET ASSET VALUE SHAREHOLDER Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker Millennium Investment Acquisition Co Inc 6/9/2015 600329Q101 SMCG Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror Vote For 1. Director 1) David H. Lesser2)Dionisio D'Aguilar 3) Jesse Derris4) Kevin Mctavish Issuer Mirror Vote For 2-To ratify the board'sselection of Markspaneth, LLP as independent auditors of the company. Issuer Mirror Vote For 3 - To transact such other business as may properly come before the meeting, or any adjournments thereof Issuer Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2014 - June 30,2015 Company Name Meeting Date CUSIP Ticker The Swiss Helvetia Fund 6/25/2015 SWZ Vote Management Recommended Vote Proposal Propose by issuer or shareholder Mirror Vote For 1. Director 1) BRIAN A. BERRIS2)DAVID R. BOCK Issuer Mirror Vote For 2-WITH RESPECT TO THE PROPOSAL TO RATIFY THE SELECTION BY THE FUND'S BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS THE FUND'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. Issuer Mirror Vote AGN 3-THE STOCKHOLDER ASKS THE BOARD OF DIRECTORS TO TAKE THE STEPS NECESSARY TO REORGANIZE THE BOARD OF DIRECTORS INTO ONE CLASS WITH EACH DIRECTOR SUBJECT TO ELECTION EACH YEAR, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Special Opportunities Fund, Inc. By (Signature and Title)* /s/ Andrew Dakos Andrew Dakos, President Date 8/24/2015 * Print the name and title of each signing officer under his or her signature.
